     Case 2:18-cv-00838-JAD-BNW Document 4 Filed 10/09/20 Page 1 of 5




 1

 2                                 UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                     ***
 5    STEPHANIE GORDON,                                        Case No. 2:18-cv-00838-JAD-BNW
 6                            Plaintiff,
                                                               ORDER
 7           v.
 8    STATE OF NEVADA DEPARTMENT OF
      BUSINESS AND INDUSTRY, et al.,
 9
                              Defendants.
10

11

12           Presently before the Court is plaintiff Stephanie Gordon’s application to proceed in forma

13   pauperis (ECF No. 1), filed on May 9, 2018.

14   I.      In Forma Pauperis Application

15           All parties instituting any civil action, suit, or proceeding in a district court of the United

16   States must pay a filing fee. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s

17   failure to prepay the entire fee only if the plaintiff is granted leave to proceed in forma pauperis

18   pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).

19           Here, Gordon has submitted the declaration required by 28 U.S.C. § 1915(a) showing an

20   inability to prepay fees and costs or give security for them. ECF No. 1. Accordingly, Plaintiff’s

21   request to proceed in forma pauperis will be granted. The Court will next screen Plaintiff’s

22   complaint. ECF No. 1-1.

23   II.     Screening the Complaint

24           A. Standard of Review

25           Upon granting a request to proceed in forma pauperis, a court must screen the complaint

26   under 28 U.S.C. § 1915(e)(2).1 In screening the complaint, a court must identify cognizable

27
             1
              Although § 1915 largely concerns prisoner litigation, § 1915(e) applies to all in forma pauperis
28   proceedings. Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C.
     Case 2:18-cv-00838-JAD-BNW Document 4 Filed 10/09/20 Page 2 of 5




 1   claims and dismiss claims that are frivolous, malicious, fail to state a claim on which relief may

 2   be granted, or seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

 3   § 1915(e)(2).

 4           Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for

 5   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

 6   F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient

 7   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft

 8   v. Iqbal, 556 U.S. 662, 678 (2009). In considering whether the complaint is sufficient to state a

 9   claim, all allegations of material fact are taken as true and construed in the light most favorable to

10   the plaintiff. Wyler Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998)

11   (citation omitted). Although the standard under Rule 12(b)(6) does not require detailed factual

12   allegations, a plaintiff must provide more than mere labels and conclusions. Bell Atlantic Corp. v.

13   Twombly, 550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

14   insufficient. Id. Unless it is clear that the complaint’s deficiencies could not be cured through

15   amendment, a plaintiff should be given leave to amend the complaint with notice regarding the

16   complaint’s deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

17           Even following the U.S. Supreme Court’s holdings in Twombly and Iqbal, the Court has

18   an “obligation . . . where the petitioner is pro se . . . to construe the pleadings liberally and to

19   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.

20   2010) (internal quotations and citation omitted). But “the liberal pleading standard . . . applies

21   only to a plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989); see

22   also Bruns v. Nat'l Credit Union Admin., 12 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v.

23   Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982)) (noting that a liberal construction may not

24   be used to supply an essential element of the claim absent from the complaint).

25           B. Analysis

26           Here, Plaintiff Stephanie Gordon sues the State of Nevada Department of Business and

27   Industry and three employees, including the agency’s director and a compliance audit

28   § 1915(e)(2)(B) are not limited to prisoners[.]”).


                                                      Page 2 of 5
     Case 2:18-cv-00838-JAD-BNW Document 4 Filed 10/09/20 Page 3 of 5




 1   investigator. ECF No. 1-1 at 2. It appears that Plaintiff is alleging that the Department of Business

 2   and Industry “help[ed] facilitate the theft of [her] property” by not properly investigating her

 3   complaint regarding a storage company’s allegedly deceptive advertising practices. Id. at 4.

 4   Plaintiff cites to the “Federal Trade Commission Act – 15 U.S.C. [§] 57a(a)(1)(B)[,]2 unfair or

 5   deceptive act or practice[, and t]he State Action Doctrine” and states that the “[t]he law applies to

 6   private parties when they conspire with public officials to violate constitutional rights.” Id. at 3. It

 7   does not appear to the Court, however, that Plaintiff has identified a claim on which relief can be

 8   granted. This is so for several reasons.

 9           First, with respect to the Federal Trade Commission (FTC), it does not appear that

10   Plaintiff filed a complaint with the FTC or identified how the alleged failure to investigate by the

11   Department of Business and Industry constitutes a violation of the FTC Act. Further, even if

12   Plaintiff intended to allege that the Department of Business and Industry’s failure to investigate

13   violates the FTC Act, Plaintiff is barred from bringing suit.3 This is because, as a general rule,

14   there is no private right of action for a violation of the FTC Act. Carlson v. Coca–Cola Co., 483

15   F.2d 279, 280 (9th Cir. 1973) (citation omitted) (“The protection against unfair trade practices

16   afforded by the Act vests initial remedial power solely in the Federal Trade Commission.”);

17   O’Donnell v. Bank of Am., Nat. Ass’n, 504 F. App’x 566, 568 (9th Cir. 2013) (the “court rightly

18   dismissed the unfair competition claim premised on [defendant’s] alleged violation of the Federal

19   Trade Commission Act. The federal statute doesn’t create a private right of action.”).

20           Second, Plaintiff claims, under the state-action doctrine, that Defendants failed to properly

21   investigate her claim against a storage company. ECF No. 1-1 at 3. The state-action doctrine

22   provides that “a private entity may be considered a state actor when it exercises a function

23   ‘traditionally exclusively reserved to the State.’” Manhattan Cmty. Access Corp. v. Halleck, 139

24

25           2
               15 U.S.C. § 57a(a)(1)(B) indicates that the Federal Trade Commission can govern “rules which
     define with specificity acts or practices which are unfair or deceptive acts or practices in or affecting
26   commerce . . . .”
             3
               Although Plaintiff cites to 15 U.S.C. § 57a(a)(1)(B), the Court understands that Plaintiff is
27   alleging that Defendants violated 15 U.S.C. § 45. This is because Section 45 provides that “[u]nfair
     methods of competition in or affecting commerce, and unfair or deceptive acts or practices in or affecting
28   commerce, are hereby declared unlawful.”


                                                    Page 3 of 5
     Case 2:18-cv-00838-JAD-BNW Document 4 Filed 10/09/20 Page 4 of 5




 1   S. Ct. 1921, 1926 (2019) (quoting Jackson v. Metropolitan Edison Co., 419 U.S. 345, 352

 2   (1974)). But Plaintiff is not suing a private entity. Rather, she is suing a state agency—Nevada’s

 3   Department of Business and Industry—and three agency employees, including the agency

 4   director. ECF No. 1-1 at 2. As such, it is not clear how this doctrine applies to Plaintiff’s

 5   allegations. Furthermore, the state-action doctrine is not a cause of action. So even if it was

 6   applicable to Plaintiff’s case, it is unclear under what cause of action she seeks to sue Defendants.

 7          In short, Plaintiff has not stated a claim on which relief may be granted. Accordingly, the

 8   Court will order that the Complaint be dismissed, but with leave to amend. Plaintiff may file an

 9   amended complaint if she believes that she can cure the defects identified in this Order.

10          The Court advises Plaintiff that if she files an amended complaint, the original complaint

11   (ECF No. 1-1) will no longer serve any function in this case. This is because the Court cannot

12   refer to a prior pleading or other documents to make Plaintiff’s amended complaint complete. See

13   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)

14   (holding that “[t]he fact that a party was named in the original complaint is irrelevant; an

15   amended pleading supersedes the original”). Put another way, the amended complaint must be

16   complete in and of itself without reference to prior pleadings or other documents.

17          Finally, if Plaintiff chooses to file an amended complaint to identify a claim on which

18   relief may be granted, the Court will screen it in a separate Screening Order as required by 28

19   U.S.C. § 1915(e)(2).

20                  1.        IT IS THEREFORE ORDERED that Plaintiff Stephanie Gordon’s request

21   to proceed in forma pauperis (ECF No. 1) is GRANTED. Gordon will not be required to pay the

22   filing fee of $400.00.

23                  2.        Plaintiff is permitted to maintain this action to conclusion without the

24   necessity of prepayment of any additional fees or costs or giving security for them. This Order

25   granting leave to proceed in forma pauperis does not extend to the issuance of subpoenas at

26   government expense.

27                  3.        IT IS FURTHER ORDERED that the Clerk of Court shall file Plaintiff’s

28   Complaint (ECF No. 1-1).


                                                   Page 4 of 5
     Case 2:18-cv-00838-JAD-BNW Document 4 Filed 10/09/20 Page 5 of 5




 1                  4.      IT IS FURTHER ORDERED that the Complaint (ECF No. 1-1) is

 2   DISMISSED without prejudice and with leave to amend.

 3                  5.       IT IS FURTHER ORDERED that if Plaintiff believes that she can amend

 4   her Complaint to properly state a claim on which relief may be granted, she must file an amended

 5   complaint by November 23, 2020. If she chooses to file an amended complaint, she must write

 6   the words “First Amended Complaint” in the caption. The amended complaint will be screened in

 7   a separate Screening Order. Additionally, the amended complaint must be a complete document

 8   in and of itself and will supersede the original complaint (ECF No. 1-1) in its entirety. Any

 9   allegations, parties, or requests for relief from prior papers that are not carried forward in the

10   amended complaint will no longer be before the Court. Plaintiff is further advised that if she does

11   not file an amended complaint by November 23, 2020, the Court will recommend that this case be

12   dismissed.

13                  6.      IT IS FURTHER ORDERED that the Clerk of Court send Plaintiff

14   one copy of the original complaint (ECF No. 1-1) and one copy of this Screening Order.

15

16          DATED: October 9, 2020

17
                                                            BRENDA WEKSLER
18                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28


                                                  Page 5 of 5
